Title: From Louisa Catherine Johnson Adams to George Washington Adams, 9 July 1822
From: Adams, Louisa Catherine Johnson
To: Adams, George Washington


				
					Dear George
					Washington 9h. July 1822
				
				Shall I first congratulate you on the honours which you have just received or will they be attended with labour and be both tiresome and unprofitable? Having however a deep interest in the Bank it is a very good thing that you can overlook the management of your property—I have written a long Letter to Johnson which I fear may offend him a little but he will get over it and as young people usually do go on as if it had never been written—We have had many visitors within a day or two among the rest Mr de Neuville who was to leave Town this morning for New York—Count de Menou say’s his presence is necessary at Washington that he shall therefore return as soon as possible not to plague your father I hope but merely to display his greatness which appears to produce the effect it did upon his late Master’  “esce assez ma soeur” and appears to me to be even more likely to crever if not timely relieved—He scarcely tries to conceal his impatience to get de Neuville on board Ship—We be hear of nothing here but fetes ’Sham–féties as our Good Mrs. Malaprop calls them at one of which a few evenings since Mr Walker the british Consul met with a dreadful accident by the oversetting of his Carriage which was broken all to pieces—He was taken up in a senseless state and his Scul supposed to be fractured—He lay from Friday until Sunday in this state and yesterday some hopes were entertained of his recovery though slight—Sargernts family are out of Town—Mrs. Harrisson called yesterday and I am threatened with from Mrs. J. Johnson of Louisianna—I grieve that you should have lost the contemplation of poor Sally as she must serve as a momento Mori to you if you are inclined to indulge in gloom—Persuade your father if possible to come on here for a short time and when we have got him so far we may perhaps get him to Boston to which in my mind he is duty bound to go—Cummings’s piece concerning the Duel is a biter and creates much sensation here—I wish it may not produce bad consequences This man is a cold blooded animal or more properly speaking a Tyger. They say it is unfortunate Mc. Duffie’s wound should really be in the back.Your Uncle request’s you will send his Dividend from the Metropolis bank as soon as you can—Dr Physick say’s he cannot perform the operation until October—Do not go to any more stormy dinners—I presume your indisposition was owing to that and be very careful not to expose yourself unnecessarily as you value the affection of your Mother
				
					L C A.
				
				
					Write me word if any body is sick in the family immediately
				
			